Exhibit 10.2

 

SECOND AMENDED AND RESTATED MANAGEMENT EMPLOYMENT AGREEMENT

 

THIS SECOND AMENDED AND RESTATED MANAGEMENT EMPLOYMENT AGREEMENT (this
“Employment Agreement”) is dated as of June 20, 2011 (“Effective Date”) by and
among NETSPEND CORPORATION, a Delaware corporation (the “Company”), NETSPEND
HOLDINGS, INC., a Delaware corporation (“Holdings”), and Christopher T. Brown,
an individual residing
at                                                          (the “Executive”). 
Certain terms used herein are defined in Section 6(l) hereof.

 

WITNESSETH:

 

WHEREAS, the Executive has been employed by the Company since January, 2007
pursuant to the terms of that certain Amended and Restated Management Employment
Agreement, dated as of August       , 2010 (the “Prior Agreement”); and

 

WHEREAS, the Executive and the Company desire to amend and restate the Prior
Agreement as set forth herein;

 

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
adequacy of which are hereby acknowledged, the parties hereto, intending to be
legally bound, agree as follows:

 

1.                                       Employment by the Company.

 

(a)                                  Effective as the Effective Date, the
Company agrees to continue to employ the Executive in the position of Counsel
Emeritus, and the Executive agrees to continue to assist as may be requested by
the Company with respect to the projects set forth on Schedule 1 hereto and will
assist with such other projects as the parties may mutually agree upon from time
to time. During the Term (as hereinafter defined), the Executive shall report to
the Company’s General Counsel.  During the period of the Term commencing on the
Effective Date and ending August 31, 2011 (“Phase I”), the Executive shall
continue to work full-time.  During the period of the Term commencing on
September 1, 2011 and ending February 29, 2012 (the “Phase II End Date”), the
Executive shall work up to forty (40) hours a month (“Phase II”).   During Phase
II, the Executive shall work such additional hours as the parties may mutually
agree from time to time.  Upon completion of Phase II, the parties will discuss
the possibility of extending the Term to encompass an additional period (such
period, “Phase III”), on such terms as the parties may agree.

 

(b)                                 The Executive agrees to devote his business
time and energies to the business of the Company and to perform his duties
hereunder faithfully, diligently and competently. Subject to compliance with his
obligations under Section 5 below, nothing in this Agreement shall limit
Executive’s ability to undertake other employment, including self-employment as
an attorney or otherwise, during the Term.

 

2.                                       Term of Employment.  Unless otherwise
mutually agreed upon by the parties hereto, the term of this Employment
Agreement (the “Term”) shall be for the period

 

--------------------------------------------------------------------------------


 

commencing on the Effective Date and ending on February 29, 2012, unless the
Executive’s employment is extended to encompass a Phase III.

 

3.                                       Compensation.  As full compensation for
all services to be rendered by the Executive to the Company and its Affiliates
in all capacities, the Executive shall receive the following compensation and
benefits during the Tem:

 

(a)                                  Salary.  During Phase I, the Executive
shall be entitled to receive compensation at a rate of $27,083.33 per month (the
“Base Salary”), payable not less frequently than semimonthly in accordance with
the then-customary payroll practices of the Company. During Phase II, the
Executive shall be entitled to receive compensation at a monthly rate of
$10,000.00 (the “Phase II Base Pay”); provided, however, that if the parties
agree that the Executive shall work in excess of 40 hours in any month during
Phase II, the Executive will receive additional compensation at an hourly rate
of $300, or such other rate for such additional hours as may be agreed by the
parties.

 

(b)                                 Bonus.  The Executive shall not be eligible
to participate in the bonus program of the Company now or hereafter maintained
by the Company.

 

(c)                                  Participation in Executive Benefit Plans:
Other Benefits.

 

(i)                                     The Executive shall be permitted during
Phase I, if and to the extent eligible, to participate in employee benefit plans
now or hereafter maintained by the Company and/or Holdings (including any stock
option plan) and generally provided to the Company’s and/or Holdings’
executives; provided, however, that the Company shall pay the full cost of
health insurance coverage for Executive and his eligible dependents once
Executive is eligible for such coverage.  In addition, during Phase I the
Company shall, at the Company’s expense, continue to provide the Executive with
such coverage under an executive life insurance policy and executive disability
policy as it maintained immediately prior to the Effective Date.  The Company
will also maintain employed lawyers insurance coverage (or other similar
coverage) in reasonable and appropriate amounts during the Term.  During Phase
II, the Executive shall not be permitted to participate in any employee benefit
plans nor or hereafter maintained by the Company and/or Holdings, nor shall the
Company be required to provide the Executive with coverage under any life
insurance policy or disability policy, provided that (i) during the Term and any
period thereafter during which Executive may continue to provide services to the
Company as an attorney or otherwise, the parties hereto agree that no
Termination of Service shall have occurred for purposes of Executive’s rights as
a Participant under the Amended and Restated NetSpend Holdings, Inc. 2004 Equity
Incentive Plan (the “Equity Plan”) and any Awards (as defined therein) under the
Equity Plan and agreements, amendments, notices of grant, or other documentation
related thereto; and (ii) the Company will assist the Executive with
continuation of coverage at his expense under COBRA or otherwise.

 

(ii)                                  Nothing in this Employment Agreement shall
preclude the Company and/or Holdings, as the case may be, from terminating or
amending any employee benefit plans or coverage under any such plans so as to
eliminate, reduce or otherwise change any benefit payable thereunder, so long as
such change similarly affects all Company and/or Holdings executives and such
change does not adversely affect the Executive’s rights with

 

2

--------------------------------------------------------------------------------


 

respect to any options or other equity compensation awards then outstanding
under the Holdings Equity Plan or any other equity plan of Holdings (without the
Executive’s prior written consent).

 

(d)                                 Expenses.  The Company shall pay or
reimburse the Executive for all reasonable and necessary expenses actually
incurred or paid by the Executive during the Term in the performance of the
Executive’s duties under this Employment Agreement, upon submission and approval
of expense statements, vouchers or other supporting information in accordance
with the then-customary practices of the Company, including without limitation
Texas State Bar dues, Texas Attorney Occupation Tax, and the reasonable costs of
continuing legal education and membership in professional associations.

 

(e)                                  Location of Employment.  The principal
location of the Executive’s employment hereunder shall be at the Company’s
principal executive offices located in Austin, Texas.

 

(f)                                    Vacation.  The Executive shall continue
to be entitled to up to four (4) weeks of personal time off each calendar year
(“PTO”), which shall include, without limitation, vacation and sick leave.

 

(g)                                 Withholding of Taxes.  The Company may
withhold from any compensation or benefits payable under this Employment
Agreement all federal, state, city and other taxes as shall be required pursuant
to any law or governmental regulation or ruling.

 

4.                                       Termination.

 

(a)                                  Termination upon Death.  If the Executive
dies during the Term, the Term shall terminate as of the date of his death.

 

(b)                                 Termination upon Disability.  If during the
Term the Executive becomes physically or mentally disabled, whether totally or
partially, so that the Executive is unable to perform his essential job
functions hereunder, with or without, reasonable accommodation in accordance
with the Americans With Disabilities Act, as determined by the Board in its good
faith judgment, for: (i) a period of one hundred twenty (120) consecutive days;
or (ii) for shorter periods aggregating one hundred fifty (150) days during any
twelve-month period, the Company, by written notice to the Executive, may
terminate the Executive’s employment, in which event the Term shall terminate
ten (10) days after the date upon which the Company shall have given notice to
the Executive of its intention to terminate the Executive’s employment because
of the disability.  Nothing in this Section 4(b) shall be deemed to extend the
Term.

 

(c)                                  Termination for Cause.  If (i) the
Executive commits any felony or other offense involving moral turpitude or any
crime relating to his employment, (ii) the Executive violates this Employment
Agreement, in any material respect, and fails to cure such violation within
fourteen (14) days after reasonable notice of such conduct, (iii) the Executive
commits any act of fraud, theft or personal dishonesty with respect to the
Company or any Subsidiary or otherwise detrimental to the Company or any
Subsidiary, (iv) the Executive performs his duties hereunder, in the good faith
opinion of the Board, in a grossly negligent manner or with willful malfeasance,
(v) the Executive repeatedly fails to observe material Company policies
applicable to executives of the Company, (vi) the Executive violates any state
or federal law relating to

 

3

--------------------------------------------------------------------------------


 

sexual harassment or age, sex or other prohibited discrimination, or
(vii) Executive fails at any time to be a member in good standing of the bar of
the State of Texas, other than as a result of a disability (the foregoing
clauses (1) through (vii) being referred to herein collectively as “Cause”),
then the Company, at any time by written notice to the Executive, may terminate
the employment of the Executive for Cause, which notice shall set forth the
reasons for the Company’s terminating the Executive’s employment for Cause, and
terminate the Term and Executive’s employment pursuant to this Employment
Agreement effective as of the date of such notice and the Executive shall have
no right to receive any compensation or benefit hereunder on and after the date
of such notice.

 

(d)                                 Termination without Cause.  The Company may
terminate Executive’s employment hereunder at any time after the end of the
Phase II End Date, without Cause, upon thirty (30) days’ written notice by the
Company to the Executive and the Executive shall have no right to receive any
compensation or benefit hereunder after such termination; in no event will
Executive’s employment be terminated prior to the Phase II End Date.  The
parties further acknowledge that, in the event of termination of the Term in
connection with or following a Change of Control (as defined in the Equity Plan)
of the Company, Executive shall be entitled to such accelerated vesting as may
be set forth in the terms of his Awards or related agreements and notices of
grant under the Equity Plan, or as may be otherwise provided under the Equity
Plan to all Participants (as defined therein).

 

(e)                                  Termination by the Executive.  The
Executive may terminate the Term at any time upon thirty (30) days’ written
notice by the Executive to the Company and the Executive shall have no right to
receive any compensation or benefit hereunder after such termination.

 

5.                                       Certain Covenants of the Executive.  To
induce the Company and Holdings to enter into this Employment Agreement, the
Executive covenants and agrees that:

 

(a)                                  Confidential Information.  During the
Restricted Period (as hereinafter defined) and thereafter, the Executive shall
not, directly or indirectly, disclose to any Person who is not authorized by
Holdings and/or the Company to receive such information, or use or appropriate
for his own benefit or for the benefit of any Person other than Holdings and/or
the Company, (i) any documents or other papers relating to the Company,
including, without limitation, any such information, documents or papers
relating to the Company’s Current Lines of Business (as hereinafter defined) or
the customers of the Company (whether such customers were customers of the
Company prior to or after the date hereof) including, without limitation, files,
business relationships and accounts, royalty relationships, licensing
relationships, pricing policies, customer lists, computer software and hardware
or (ii) any other materials relating to the Company or any trade secrets or
confidential information, including, without limitation, any business or
operational methods, know-how, marketing plans or strategies, product
development techniques or plans, product concepts and designs, business
acquisition plans, financial or other performance data, personnel and other
policies of the Company, whether generated by the Executive or by any other
Person and/or whether developed prior to the date hereof (collectively,
“Confidential Information”); provided, however, that Confidential Information
shall not include any information readily ascertainable from public or published
information, or trade sources (other than as a direct or indirect result of
unauthorized disclosure by the Executive).

 

4

--------------------------------------------------------------------------------


 

(b)                                 Receipt of Confidential Information.  The
Executive acknowledges that: (i) the Company is presently engaged in the
marketing, processing and distributing of prepaid debit cards, stored value
cards and other similar products from which the Company derives substantial
revenues (collectively, the “Company’s Current Lines of Business”);
(ii) contemporaneously with the Executive’s execution of this Employment
Agreement, the Company is providing the Executive with Confidential Information,
including, without limitation, information relating to the Company’s information
technology systems, and related technologies, and information previously or
hereafter provided relating to the Company’s legal affairs and business
relationships, and the Company will continue to provide the Executive with
Confidential Information in the future while the Executive is employed with the
Company and Holdings; (iii) the Executive has received the Confidential
Information; (iv) in the Executive’s position as General Counsel, the Executive
will need the Confidential Information to properly carry out the Executive’s
duties hereunder; (v) the Company’s provision of Confidential Information to the
Executive, in exchange for the Executive’s agreement and covenant to maintain
the confidentiality of the Confidential Information, as set forth in
Section 5(a) hereof gives rise to the Company’s and Holding’s interest in
restraining the Executive from competing against the Company and Holdings as set
forth in Sections 5(c), 5(e), 5(f) and 5(g) hereof; (vi) the Executive’s
agreement and covenant not to compete with the Company and Holdings as set forth
in Sections 5(c), 5(e), 5(f) and 5(g) hereof is designed to enforce the
Executive’s agreement and covenant to maintain the confidentiality of the
Confidential Information as set forth in Section 5(a) hereof; (vii) the
agreements and covenants contained in Sections 5(a) through 5(f) hereof (the
“Restrictive Covenants”) are essential to protect the goodwill and profitability
of the Company’s Current Lines of Business; and (viii) the agreements and
covenants contained in Sections 5(a) through 5(f) hereof will not involve a
substantial hardship upon the Executive’s future livelihood.  Accordingly, the
Executive covenants and agrees for the benefit of Holdings and the Company, with
respect to himself, to comply with the Restrictive Covenants.

 

(c)                                  Non-Compete.  At all times during the Term
and for a period of one (1) year after the end of Phase I (the entirety of such
period being the “Restricted Period”), the Executive shall not, in the United
States of America or any other country in which Holdings or the Company then
engages in business, directly or indirectly, accept employment with, provide
services to or have any interest (as an owner, sole proprietor, shareholder,
partner, director, officer, employee, consultant, agent or otherwise) in any
financial institution, third party processor, member service provider, card
association or independent sales organization or other similar business that
directly competes with the Company’s Current Lines of Business; provided,
however, that the Executive may hold, directly or indirectly, solely as an
investment, not more than one percent (1%) of the outstanding securities of any
Person which is listed on any national securities exchange or regularly traded
in the over-the-counter market; and provided further that this provision shall
not be deemed to prohibit Executive from providing services as an outside
attorney to any business so long as he complies with his obligations under
Section 5(a) above and his professional responsibilities as an attorney under
applicable law.

 

(d)                                 Property of the Company.  At no time shall
the Executive remove or cause to be removed from the premises of the Company any
memorandum, note, list, record, file, document or other paper, equipment or any
like item relating to the Company (including copies, extracts and summaries
thereof) except as specifically permitted hereunder or in furtherance of the
performance of his duties on behalf of the Company.  All memoranda, notes,
lists, records,

 

5

--------------------------------------------------------------------------------


 

files, documents and other papers and other like items (and all copies, extracts
and summaries thereof) made or compiled by the Executive or made available to
the Executive concerning the Company (whether or not prior to the date hereof),
are and shall be the property of the Company and shall be delivered by the
Executive to the Company, and all electronic copies thereof shall be deleted by
the Executive from any personal computer or other similar device belonging to
the Executive promptly upon the termination of the Executive’s employment with
the Company.

 

(e)                                  Employees of the Company.  During the
Restricted Period, the Executive shall not hire or, directly or indirectly,
initiate communications with, solicit, persuade, entice, induce or encourage any
individual who is then or who has been within the preceding 12-month period, an
employee or consultant of the Company to terminate employment with the Company
or to become employed by, or enter into a contract or any other arrangement
with, any other Person, and the Executive shall not approach any such employee
or provider for any such purpose or authorize or knowingly approve the taking of
any such actions by any other Person.

 

(f)                                    Solicitation of Customers and/or
Suppliers.  During the Restricted Period, the Executive shall not, directly or
indirectly, initiate communications with, solicit, persuade, entice, induce, or
encourage (or assist any other Person to do any of the foregoing), for the
Executive’s benefit or for the benefit of any Person other than Holdings or the
Company, any Person who is then or has been within the preceding 12-month period
a customer, supplier or account of the Company, or any potential customer,
supplier or account whose identity the Executive learned during the course of
his relationship with the Company (whether or not prior to the date hereof), to
terminate its contractual or other relationship with the Company.

 

(g)                                 Servicing of Customers.  During the
Restricted Period, the Executive shall not furnish any services similar to those
furnished while he was employed by the Company (whether prior to or after the
date hereof) to any customer or account of the Company.

 

(h)                                 Future Employer.  The Executive shall inform
any future employer of the Restrictive Covenants and provide such employer with
a copy thereof, prior to the commencement of that employment.

 

(i)                                     Inventions.  All programs, product
concepts, materials, results or ideas (“Inventions”) conceived, made, developed,
reduced to practice, or worked on, in whole or in part, solely by the Executive
or jointly with others prior to the date of this Employment Agreement, during
the Term, relating to the business of the Company are and shall be deemed to be
“work for hire” and, at the election of the Company, shall be the sole property
of the Company, without any further consideration paid to the Executive.  The
Executive shall disclose promptly in writing to any duly appointed officer of
the Company, any Invention, whether or not patentable or copyrightable or
entitled to legal protection as a trade secret or otherwise.  Upon the request
of the Company, the Executive agrees to disclaim promptly in writing all such
rights and give all reasonable assistance and execute such documents to enable
the Company to prepare and prosecute any application for patent or copyright
registration.  The Company shall have the sole right as it may deem appropriate
to determine the treatment of information related to any Inventions, including
but not limited to the right to keep the same as a trade secret, to use,
disclose, and publish same without prior patent application or copyright
registration and to file

 

6

--------------------------------------------------------------------------------


 

the same in its own name or to follow any other procedure which the Company may
deem appropriate.

 

(j)                                     Rights and Remedies Upon Breach. If the
Executive breaches, or threatens to commit a breach of, any of the Restrictive
Covenants, Holdings and the Company shall have the following rights and
remedies, each of which rights and remedies shall be independent of the other
and severally enforceable, and all of which rights and remedies shall be in
addition to, and not in lieu of, any other rights and remedies available to
Holdings and the Company under law or in equity:

 

(i)                                     Specific Performance.  The right and
remedy to seek from any court of competent jurisdiction specific performance of
the Restrictive Covenants or injunctive relief against any act which would
violate any of the Restrictive Covenants, it being acknowledged and agreed that
any such breach or threatened breach will cause irreparable injury to the
Company and its Affiliates and Holdings and that money damages will not provide
an adequate remedy.

 

(ii)                                  Accounting.  The right and remedy to
require the Executive to account for and pay over to Holdings and the Company
and Affiliates thereof all compensation, profits, monies, accruals, increments
or other benefits derived or received by the Executive as the result of any
transactions constituting a breach of any of the Restrictive Covenants.

 

(k)                                  Severability of Covenants.  If any of the
Restrictive Covenants, or any part thereof, is held by a court of competent
jurisdiction or any Governmental Authority to be invalid, void, unenforceable or
against public policy for any reason, the remainder of the Restrictive Covenants
shall remain in full force and effect and shall in no way be affected, impaired
or invalidated, and such court, government, agency or authority shall be
empowered to substitute, to the extent enforceable, provisions similar to the
provisions governing the term, breadth or geographic scope of the Restrictive
Covenants so as to provide to Holdings and the Company and Affiliates thereof,
to the fullest extent permitted by applicable law, the benefits intended by such
provisions.

 

(l)                                     Enforceability in Jurisdictions. 
Holdings, the Company and the Executive intend to and hereby confer jurisdiction
to enforce the Restrictive Covenants upon the courts of any jurisdiction within
the geographical scope of such Restrictive Covenants. If the courts of any one
or more of such jurisdictions hold the Restrictive Covenants wholly invalid or
unenforceable by reason of the breadth of such scope or otherwise, it is the
intention of Holdings, the Company and the Executive that such determination not
bar or in any way affect the right of Holdings and the Company, or any of their
Affiliates, to the relief provided above in the courts of any other jurisdiction
within the geographical scope of such Restrictive Covenants, as to breaches of
such Restrictive Covenants in such other respective jurisdictions, such
Restrictive Covenants as they relate to each jurisdiction being, for this
purpose, severable into diverse and independent covenants.

 

(m)                               Reasonableness of Restrictions.  The Executive
has carefully read and considered the provisions of this Section 5, and having
done so, agrees that the restrictions set forth herein, including, but not
limited to, the time period of restriction, the geographic areas of

 

7

--------------------------------------------------------------------------------


 

restriction, and the scope of the restriction are fair and reasonable, are
supported by sufficient and valid consideration, and these restrictions do not
impose any greater restraint than is necessary to protect the goodwill and other
legitimate business interests of the Company and Holdings and their respective
Affiliates, officers, directors, stockholders and other employees.

 

6.                                       Other Provisions.

 

(a)                                  Notices.  Except as may be otherwise
provided herein, all notices, requests, waivers and other communications under
this Employment Agreement shall be in writing and shall be conclusively deemed
delivered and effective (i) when hand delivered to the other party, (ii) five
(5) business days after being sent by registered or certified mail, return
receipt requested, postage prepaid, (iii) one (1) business day after being sent
via a reputable nationwide overnight courier service guaranteeing next business
day delivery, or (iv) in the case of a facsimile transmission, upon transmission
thereof by the sender and the issuance by the transmitting machine of a
confirmation slip confirming that the number of pages constituting the notice
have been transmitted without error; provided, however, that the sender shall
contemporaneously mail a copy of the notice to the addressee by the method
provided for in (i) or (ii) above, but such mailing shall in no way alter the
time at which the notice sent by facsimile transmission is deemed received, in
each case to the intended recipient as set forth below:

 

(i)                                     if to the Company or Holdings, to:

 

NetSpend Corporation

Austin Centre

701 Brazos Street, 12th Floor

Austin, TX 78701

Telephone: (512) 532-8308

Fax: (512) 532-8325

Attn: Chief Executive Officer

 

and

 

NetSpend Holdings, Inc.

Austin Centre

701 Brazos Street, 12th Floor

Austin, TX 78701

Telephone: (512) 532-8308

Fax: (512) 532-8325

Attn: President

 

(ii)                              if to the Executive, to him at the address set
forth on the first page hereof.

 

Any party may change the address to which notices, requests, consents or other
communications hereunder are to be delivered by giving the other parties notice
in the manner set forth in this Section 6(a).

 

(b)                                 Entire Agreement.  This Employment Agreement
contains the entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior

 

8

--------------------------------------------------------------------------------


 

contracts and other agreements, written or oral, with respect thereto,
including, without limitation, the Prior Agreement. Neither the termination of
the Executive’s employment hereunder nor the expiration or termination of the
Term or of this Employment Agreement shall affect the enforceability of
Section 5 hereof.

 

(c)                                  Waivers and Amendments.  This Employment
Agreement may be amended, modified, superseded, canceled, renewed or extended,
and the terms and conditions hereof may be waived, only by a written instrument
signed by the parties or, in the case of a waiver, by the party waiving
compliance.  No delay on the part of any party in exercising any right, power or
privilege hereunder shall operate as a waiver thereof, nor shall any waiver on
the part of any party of any right, power or privilege hereunder, nor any single
or partial exercise of any right, power or privilege hereunder preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege hereunder.

 

(d)                                 Governing Law.  This Employment Agreement
shall be governed by, and construed in accordance with and subject to, the laws
of the State of Texas applicable to agreements made and to be performed entirely
within such State.

 

(e)                                  Payment of Benefit.  In addition to the
provisions of Section 5(c)hereof, and not in any way in limitation thereof, or
in limitation of any right or remedy otherwise available to the Company, if the
Executive violates any provision of Section 5 hereof, any benefit then or
thereafter due from the Company to the Executive shall be terminated forthwith
and the Company’s obligation to pay and the Executive’s right to receive such
benefit shall terminate and be of no further force or effect, in each case
without limiting or affecting the Executive’s obligations under Section 5 hereof
or the Company’s other rights and remedies available at law or equity.

 

(f)                                    Binding Effect; Benefit.  This Employment
Agreement shall inure to the benefit of and be binding upon the parties hereto
and any successors and assigns. Nothing in this Employment Agreement, expressed
or implied, is intended to confer on any person other than the parties hereto or
such successors and assigns, any rights, remedies, obligations or liabilities
under or by reason of this Employment Agreement.

 

(g)                                 Assignment.  This Employment Agreement, and
the Executive’s rights and obligations hereunder, may not be assigned by the
Executive; provided, however, that it shall be enforceable by the Executive’s
legal representatives and other successors in interest. The Company may assign
this Employment Agreement and its rights, together with its obligations,
hereunder in connection with any sale, transfer or other disposition of all or
substantially all of its assets or business, whether by merger, consolidation or
otherwise.

 

(h)                                 WAIVER OF JURY TRIAL.  NO PARTY TO THIS
EMPLOYMENT AGREEMENT OR ANY ASSIGNEE, SUCCESSOR, HEIR OR PERSONAL REPRESENTATIVE
OF A PARTY SHALL SEEK A JURY TRIAL IN ANY LAWSUIT, PROCEEDING, COUNTERCLAIM OR
ANY OTHER LITIGATION PROCEDURE BASED UPON OR ARISING OUT OF THIS EMPLOYMENT
AGREEMENT OR ANY OF THE OTHER AGREEMENTS OR THE DEALINGS OR THE RELATIONSHIP
BETWEEN THE PARTIES. NO PARTY WILL SEEK TO CONSOLIDATE ANY SUCH ACTION, IN WHICH

 

9

--------------------------------------------------------------------------------


 

A JURY TRIAL HAS BEEN WAIVED, WITH ANY OTHER ACTION IN WHICH A JURY TRIAL CANNOT
OR HAS NOT BEEN WAIVED.  THE PROVISIONS OF THIS SECTION HAVE BEEN FULLY
DISCUSSED BY THE PARTIES HERETO, AND THESE PROVISIONS SHALL BE SUBJECT TO NO
EXCEPTIONS. NEITHER PARTY HAS IN ANY WAY AGREED WITH OR REPRESENTED TO THE OTHER
PARTY THAT THE PROVISIONS OF THIS SECTION WILL NOT BE FULLY ENFORCED IN ALL
INSTANCES.

 

(i)                                     Arbitration.  Any and all claims or
controversies between the Company and/or Holdings and the Executive relating to
the Executive’s employment with the Company and/or Holdings, or the termination
thereof, including claims for breach of contract, personal injury, tort,
employment discrimination (including unlawful harassment), and any violation of
any state or federal ,law shall be resolved by final binding arbitration in
accordance with the rules of the American Arbitration Association.  Judgment
upon the award rendered by the arbitrator or arbitrators may be entered in any
court having jurisdiction thereof.  The Executive understands that this
agreement to arbitrate covers any and all claims that the Executive might bring
under Title VII, the Americans With Disabilities Act or the Age Discrimination
in Employment Act.  The arbitrators shall be selected from a panel provided by
the American Arbitration Association. Any such arbitration shall be conducted in
Austin, Texas or such other place as may be mutually agreed upon by the
parties.  Each party shall select one (1) individual to act as arbitrator, and
the two (2) arbitrators so selected shall select a third arbitrator.  Each party
shall bear its own costs, expenses and attorneys’ fees.  The Executive shall pay
a portion of the arbitrators’ expenses and administrative fees of arbitration
equal to the standard filing fee in the U.S. Federal District Court, Western
District in Austin, Texas.  The Company and/or Holdings shall pay the remainder
of the arbitrators’ expenses and administrative fees of arbitration. If any
party prevails on a statutory claim that affords the prevailing party attorneys’
fees, then the arbitrator may award reasonable attorneys’ fees and costs to the
prevailing party. Notwithstanding anything to the contrary contained in this
Section 6(i), if the Executive breaches, or threatens to commit a breach of, any
of the Restrictive Covenants, Holdings and the Company shall have the right and
remedy to seek from any court of competent jurisdiction specific performance of
the Restrictive Covenants or injunctive relief against any act which would
violate any of the Restrictive Covenants, it being acknowledged and agreed that
any such breach or threatened breach will cause irreparable injury to the
Company and its Affiliates and Holdings.

 

(j)                                     Counterparts.  This Employment Agreement
may be executed in two or more counterparts, each of which shall be deemed an
original but all of which together shall constitute one and the same instrument.

 

(k)                                  Headings.  The headings in this Employment
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Employment Agreement.

 

(l)                                     Certain Definitions.

 

“Affiliate” means any entity from time to time owned or controlled by the
Company or Holdings.

 

10

--------------------------------------------------------------------------------


 

“Business Day” means a day other than Saturday, Sunday or a day on which banks
in Austin, Texas are not required to be open or are authorized to remain closed.

 

“Governmental Authority” means any United States federal, state or local or
foreign government or governmental, regulatory or administrative authority,
department, agency, commission, entity or other political subdivision thereof or
any court, tribunal, or judicial or arbitral body.

 

“Person” means any natural person, partnership, corporation, limited liability
company, association, joint stock company, trust, joint venture, unincorporated
organization or Governmental Authority.

 

“Subsidiary” means any corporation or other entity of which securities or other
ownership interests having ordinary voting power to elect a majority of the
board of directors or other persons performing similar functions are at the time
directly or indirectly owned by the Company.

 

 [Remainder of page intentionally left blank]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

 

 

NETSPEND CORPORATION

 

 

 

 

 

By:

/s/ George Gresham

 

 

Name: George Gresham

 

 

Title: Chief Financial Officer

 

 

 

NETSPEND HOLDINGS, INC.

 

 

 

 

 

By:

/s/ George Gresham

 

 

Name: George Gresham

 

 

Title: Chief Financial Officer

 

 

 

 

 

 

 

/s/ Christopher T. Brown

 

Christopher T. Brown

 

12

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

1.                                       Continue to work with leadership on
government and regulatory relations

 

2.                                       Legal support for money transmitter
licensing

 

3.                                       Patent licensing/enforcement program

 

4.                                       Patent portfolio development

 

5.                                       Litigation support for Alexsam v.
NetSpend

 

6.                                       CDFI application

 

7.                                       Florida Attorney General investigation

 

13

--------------------------------------------------------------------------------